882 F.2d 453
Marie CHALOUX;  Nancy Morgan, and Clarence Paine,individually and on behalf of all others similarlysituated, Plaintiffs-Appellants,v.Vaughn KILLEEN, in his official capacity as Sheriff of AdaCounty, State of Idaho;  Robert Aja, in his officialcapacity as Sheriff of Gooding County, State of Idaho, andon behalf of all other County Sheriffs of the State ofIdaho, similarly situated, Defendants-Appellees.
No. 88-3563.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 10, 1989.Decided Aug. 17, 1989.

1
Prior report:  873 F.2d 1274.


2
Before WRIGHT and ALARCON, Circuit Judges, and TEVRIZIAN*, District Judge.

ORDER

3
The opinion filed on May 1, 1989 is withdrawn.



*
 Of the Central District of California